Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: paragraph 0091 discloses a “hook-and-look fastener” which appears to contain a typographical error and should read “hook-and-loop fastener”.  
Appropriate correction is required.

Claim Objections
Claim 39 is objected to because of the following informalities:  line 7 recites the limitation “a third end couped to a second side” which appears to contain a typographical error and should recite “a third end coupled to a second side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 42 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 42 recites in the last line: “when the second cable is coupled to the first anchor”.  This limitation does not seem to be in accordance with Applicant’s disclosure, as it seems the second cable should be coupled to the second anchor.  Clarification or correction is required.  For purposes of examination, it will be assumed that Applicant intended the limitation to be “when the second cable is coupled to the second anchor”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett, US 4,682,382.
Regarding claim 23, Bennett teaches a seal apparatus for use at a loading dock, [the loading dock including a deck movable between a raised position, a cross-traffic position, and a lowered position, and a lip pivotally coupled to the deck and movable between an extended position and a retracted position, the lip defining a lip face and a backside], the seal apparatus comprising: 
a front seal (29+28+28a) to be movably coupled to the loading dock (Figures 1 and 4), the front seal to move relative to a dock face in at least one of a first direction away from the dock face or a second direction towards the dock face when the seal apparatus is installed at the loading dock, the front seal capable of being positionable between the lip face of the lip and a rear edge of a vehicle to sealingly engage the lip face when the lip is in the retracted position and the deck is in at least one of the cross-traffic position or the lowered position.
The limitation in brackets is not required since Applicant is only claiming the subcombination of the seal apparatus.
Regarding claim 26, Bennett discloses that the front seal includes a resiliently compressible foam member encased within a flexible covering (”resilient sealing strip 28a, such as a fabric covered foam pad”; column 4 lines 10-11).
Claims 23-24 and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hawkins, US 5,184,857.
Regarding claim 23, Hawkins teaches a device capable of being a seal apparatus for use at a loading dock, [the loading dock including a deck movable between a raised position, a cross-traffic position, and a lowered position, and a lip pivotally coupled to the deck and movable between an extended position and a retracted position, the lip defining a lip face and a backside], the seal apparatus comprising: 
a front seal (100) capable of being movably coupled to the loading dock, the front seal to move relative to a dock face in at least one of a first direction away from the dock face or a second direction towards the dock face when the seal apparatus is installed at the loading dock, the front seal capable of being positionable between the lip face of the lip and a rear edge of a vehicle to sealingly engage the lip face when the lip is in the retracted position and the deck is in at least one of the cross-traffic position or the lowered position.
The limitation in brackets is not required since Applicant is only claiming the subcombination of the seal apparatus.
Regarding claim 24, Hawkins further discloses that the front seal includes an axle (inner core tubing 10) to enable the front seal to rotate about a longitudinal axis of the front seal.
Regarding claim 26, Hawkins discloses that the front seal includes a resiliently compressible foam member encased within a flexible covering (cushioning segment 100 includes “a foam tube segment 20 that can be covered with a cloth material; column 8 lines 13-18).
Regarding claim 27, Hawkins further discloses that the seal apparatus includes a mounting system (which includes stretch cord 40) capable of movably coupling the front seal to the dock face, the mounting system capable of urging the front seal in a rearward direction toward the dock face of the loading dock when the seal apparatus is installed at the loading dock (“the stretch cord 40 has an elastic pull strength property which exerts a tension pull force”; column 8 lines 33-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins as applied above in view of McGraw, US 2,651,398.
Regarding claim 25, while Hawkins fails to disclose that the front seal includes a plurality of flexible flaps extending radially outward relative to the longitudinal axis, McGraw teaches a cushion bumper that includes a plurality of flexible flaps extending radially outward relative to the longitudinal axis (Figures 1 and 3).  It would have been obvious to one of ordinary skill in the art to modify Hawkin’s front seal to be the cushion bumper disclosed by McGraw which includes a plurality of flexible flaps extending radially outward relative to the longitudinal axis in view of McGraw’s disclosure that it provides cushion and is also self-cleaning because of the plurality of flexible flaps (column 1 lines 28-44).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins as applied above in view of Digmann et al., US 6,654,976 B2.
Regarding claim 28, while Hawkins fails to disclose a rear seal, Digmann teaches a seal for a dock leveler lip and discloses a rear seal (50; Figure 3) such that the rear seal engages a backside of the lip when the lip is in the retracted position.  It would have been obvious to one of ordinary skill in the art to modify the seal apparatus of claim 23 to be coupled adjacent to the rear seal such that rear seal engages the backside of the lip when the lip is in the retracted position in view of Digmann’s disclosure that providing a rear seal to sealingly conform to the underside/backside of the lip is desirable.  The resulting combination makes obvious that the rear seal is coupled adjacent to the front seal, the front seal and the rear seal receive the lip of the deck therebetween such that the rear seal engages a backside of the lip and the front seal engages a frontside of the lip when the lip is in the retracted position.
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mountcastle, US 3,113,546 in view of McGraw, US 2,651,398.
Regarding claim 29, Mountcastle teaches a seal apparatus capable of being used at a loading dock, the seal apparatus comprising: 
a front seal (10) structured to be capable of extending between lateral edges of a dock leveler of a loading dock, the front seal including: 
a cable (mooring line; column 2 line 25 and lines 39-41) to couple the front seal to the loading dock (via connectors 27).
While Mountcastle fails to disclose that the seal apparatus includes a first cover defining a plurality of flaps, McGraw teaches a cushion bumper that includes a plurality of flaps (Figures 1 and 3).  It would have been obvious to one of ordinary skill in the art to modify Mountcastle’s front seal to include a first cover defining a plurality of flaps in view of McGraw’s disclosure that it provides cushion and is also self-cleaning because of the plurality of flexible flaps (column 1 lines 28-44).
The resulting combination includes a first cavity (beneath the first cover) and an axle (Mountcastle’s 11) positioned in the first cavity to enable the front seal to rotate about a longitudinal axis of the front seal.
Regarding claim 31, the resulting combination includes the front seal including a compressible core (foam material 13), the compressible core having an aperture (through which axle 11 fits) to at least one of define the first cavity or receive the axle.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mountcastle in view of McGraw as applied to claim 29, further in view of Harris, Jr., US 5,016,554.
Regarding claim 32, while Mountcastle discloses a cable within the seal apparatus with retainer caps at the ends and additional cables to mount to both sides of the seal apparatus but fails to disclose a retainer having an aperture to receive the cable, Harris teaches a similar seal apparatus and discloses a continuous cable that extends through the seal apparatus and extends out on either side for attaching to a structure (Figures 2 and 3).  It would have been obvious to one of ordinary skill in the art to modify Mountcastle’s retainer caps and cable (20 and mooring lines) such that the retainer caps have apertures to receive a continuous cable in view of Harris’s disclosure based on obvious design choice.
The resulting combination yields a retainer (Mountcastle’s 21 modified to have an aperture) coupled to an end of the axle, the retainer having an aperture to receive the cable, the retainer to retain at least a portion of the cable within the axle of the front seal.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Mountcastle in view of McGraw as applied to claim 29, further in view of Corson et al., US 3,058,738.
Regarding claim 33, while the resulting combination fails to disclose an anchor mounted to a loading dock, the anchor having one or more apertures, Corson teaches a loading dock that has a bumper, the loading dock having an anchor (bracket 25+bolts attached to the loading dock), the anchor having one or more apertures (to which the bumper is attached).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have an anchor mounted to a loading dock to be able to attach the seal apparatus of the resulting combination to the loading dock in view of Corson’s disclosure.  The resulting combination includes the anchor having one or more apertures which are capable of receiving an end of the cable to couple the front seal to the loading dock.
 Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mountcastle in view of McGraw as applied to claim 29, further in view of Digmann et al., US 6,654,976 B2.
Regarding claim 34, while the resulting combination fails to disclose a rear seal, Digmann teaches a seal for a dock leveler lip and discloses a rear seal (50; Figure 3), the rear seal including a compressible core (resiliently compressible foam pad; column 4 lines 59-60), and a rear seal mounting bracket to couple the compressible core to the loading dock (Figure 3).  It would have been obvious to one of ordinary skill in the art to modify the seal apparatus of claim 29 to be coupled adjacent to the rear seal, the rear seal including a compressible core, and a rear seal mounting bracket to couple the compressible core to the loading dock in view of Digmann’s disclosure that providing a rear seal to sealingly conform to the underside/backside of the lip is desirable.  The resulting combination makes obvious that the front seal can move relative to the rear seal to allow a lip of the dock leveler to be positioned between the front seal and the rear seal when the dock leveler is in at least one of a cross-traffic position or a below-deck loading position.
Regarding claim 35, while the resulting combination fails to disclose a magnetic fastener, the Examiner takes Official Notice that magnetic fasteners are old and well-known.  it would have been obvious to one of ordinary skill in the art to modify the rear seal mounting bracket of the resulting combination to include a magnetic fastener to couple the rear seal to a mounting surface of the loading dock since the choice of fastener would not affect the function of the rear seal.
Claims 39, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mountcastle, US 3,113,546 in view of Corson et al., US 3,058,738.
Regarding claim 39, Mountcastle teaches a seal apparatus capable of being used at a loading dock comprising: 
a front seal (10) capable of being movably coupled to a dock face of a loading dock.
While Mountcastle fails to disclose a first anchor structured to couple to a first side of the loading dock; a second anchor structured to couple to a second side of the loading dock, Corson teaches a loading dock having a first anchor (bracket 25+bolts attached to the loading dock) structured to couple to a first side of the loading dock and a second anchor (other bracket 25+bolts attached to the loading dock) structured to couple to a second side of the loading dock.  It would have been obvious to one of ordinary skill in the art to modify Mountcastle’s seal apparatus to be used at a loading dock with a first anchor coupled to a first side of the loading dock and a second anchor coupled to a second side of the loading dock in which the seal apparatus is placed between the first and second anchors in view of Corson’s disclosure.  Since Mountcastle discloses that mooring lines (which can be a cable; column 2 line 25 and lines 39-41) are used on each side to attach to the connectors (27), the resulting combination includes a first cable having a first end coupled to a first side of the front seal and a second end opposite the first end to couple to the first anchor; and a second cable having a third end coupled to a second side of the front seal and a fourth end opposite the third end to couple to the second anchor, the first cable and the second cable to suspend the front seal between a first lateral edge and a second lateral edge of a dock leveler via the first anchor and the second anchor when the seal apparatus is installed at a loading dock.
Regarding claim 41, the resulting combination includes the first anchor (Corson’s 25+bolt going into the loading dock) includes a first mounting bracket having a first opening (opening unnumbered; shown nearest bolt 26) capable of receiving the second end of the first cable.  While the resulting combination fails to disclose a plurality of openings to weave the second end of the first cable, the Examiner takes Official Notice that weaving a cable through a plurality of openings is old and well-known to secure the cable.  It would have been obvious to one of ordinary skill in the art to modify the first mounting bracket to have a plurality of first openings if it was desired to weave the second end of the first cable rather than simply tying a knot to fasten.  The resulting combination includes the second end of the first cable being woven within one or more of the first openings when the first cable is coupled to the first anchor.
Regarding claim 42, the resulting combination includes the second anchor (Corson’s 25+bolt going into the loading dock) includes a second mounting bracket having a second opening (opening unnumbered; shown nearest bolt 26) capable of receiving the fourth end of the second cable.  While the resulting combination fails to disclose a plurality of openings to weave the fourth end of the second cable, the Examiner takes Official Notice that weaving a cable through a plurality of openings is old and well-known to secure the cable.  It would have been obvious to one of ordinary skill in the art to modify the second mounting bracket to have a plurality of second openings if it was desired to weave the fourth end of the second cable rather than simply tying a knot to fasten.  The resulting combination includes the fourth end of the second cable being woven within one or more of the second openings when the second cable is coupled to the second anchor.
Regarding claim 44, the resulting combination includes the front seal being able to move relative to the dock face in at least one of a first direction away from the dock face or a second direction towards the dock face when the front seal is installed at the loading dock.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Mountcastle in view of Corson as applied to claim 39 above, further in view of Digmann et al., US 6,654,976 B2.
Regarding claim 43, while the resulting combination fails to disclose a rear seal, Digmann teaches a seal for a dock leveler lip and discloses a rear seal (50; Figure 3) such that the rear seal engages a backside of the lip when the lip is in the retracted position.  It would have been obvious to one of ordinary skill in the art to modify the seal apparatus of claim 39 to be coupled adjacent to the rear seal such that rear seal engages the backside of a lip of a dock leveler when the lip is in the retracted position in view of Digmann’s disclosure that providing a rear seal to sealingly conform to the underside/backside of the lip is desirable.  The resulting combination makes obvious that the rear seal is coupled adjacent to the front seal, the front seal and the rear seal receive the lip of the deck therebetween such that the rear seal engages a backside of the lip and the front seal engages a frontside of the lip when the lip is in the retracted position.

Allowable Subject Matter
Claims 30, 37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671